Citation Nr: 1634866	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-11 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 14, 2015.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to August 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in pertinent part, declined to reopen his claims of entitlement to service connection for a left shoulder disability and posttraumatic stress disorder (PTSD) and denied entitlement to TDIU respectively.
The Veteran appeared at a hearing before the undersigned in February 2015.  A transcript of the hearing is of record.

In May 2015 the Board granted service connection for PTSD; reopened the left shoulder claim; and remanded the reopened claim and TDIU for further development.  
In a September 2015 rating decision the RO implemented the Board decision and granted an initial 30 percent rating for PTSD, effective June 12, 2006; and a 100 percent rating from August 14, 2015.  The RO also granted special monthly compensation at the housebound rate, effective August 14, 2015 on the basis of a single disability rated 100 percent and additional service connected disability rated at 60 percent.  

The Veteran has perfected an appeal with regard to the issue of entitlement to a higher initial rating for PTSD prior to August 14, 2015.  That issue has not been activated at the Board, because the Veteran has a pending hearing request.  The Board will defer making a decision on that issue.

Although, the Veteran could not get a TDIU for PTSD or the combination of PTSD and other service connected disabilities while that disability was rated 100 percent, he could get a TDIU on the basis of another service connected disability. Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010) ("[A TDIU rating] that is based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of 'a service-connected disability' because that requirement must be met by a single disability.").  


FINDINGS OF FACT

1.  The Veteran's left shoulder disability was not incurred in service and is not otherwise related to an injury or disease in service.  

2.  Prior to August 14, 2015, the Veteran was unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.

3.  During the period beginning August 14, 2015 the Veteran was not rendered unemployable by service connected disabilities without consideration of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2.  The criteria for TDIU prior to August 14, 2015 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16 (2015).

3.  The criteria for TDIU during the period beginning August 14, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.314, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). A June 2006 letter satisfied the VCAA notice requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159. 

All pertinent, identified medical and personnel records have been obtained and considered regarding the appeals.  There is no indication from the record that further development would aid in substantiating the Veteran's claims in this regard. The Veteran was afforded VA examinations in October 2010 and August 2015.  There is no indication that these opinions, in the aggregate, were inadequate with respect to the Veteran's claim.  Thus, further examination is unnecessary and will not advance the Veteran's interests.

In May 2015, the Board reopened the Veteran's the claim and remanded it to the agency of original jurisdiction (AOJ) for an addendum VA opinion from the October 2010 examiner.  The Veteran underwent an additional examination in August 2015.  As such, the Board finds that there has been substantial compliance with the remand instructions.  The United States Court of Appeals for Veterans Claims (Court) has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veteran's February 2015 hearing was conducted in accordance with the regulatory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the February 2015 hearing, the undersigned noted the issue on appeal and solicited information regarding the onset, severity, and current treatment and diagnoses for the Veteran's left shoulder disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  

Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Service Connection for Left Shoulder Disability

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Service connection generally requires evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran reports that his left shoulder disability was incurred when he fell down an embankment while in service.  See October 2010 VA examination; February 2015 Hearing Transcript.

The Veteran's VA treatment records contain several instances of treatment for left shoulder pain, numbness, and weakness, dating back to at least 1996.  A treatment note from October 24, 1996 indicates the Veteran experienced pain in trapezius muscle.  A treatment note from January 16, 2003 states the Veteran had pain across the shoulders down into the left upper extremity along the deltoid muscle.  There are several notes dealing with cervical nerve root impingement near the C7 vertebrae and radiculopathy, resulting in pain, numbness, and weakness affecting the left shoulder and upper extremity.  

A February 19, 2007 treatment note states the Veteran "appears to have two problems" working together to cause the symptoms affecting his left shoulder and upper extremity, although neither would cause significant impairment alone.  The record is clear that the Veteran has a current left shoulder disability.  The issue that remains disputed is whether the current left shoulder disability is related to service. 

Notably the Veteran's service treatment records show complaints of pain and tingling in the left upper arm and stabbing pain between the shoulder blades.  A June 1976 treatment note records complaints of muscular-skeletal pain of uncertain etiology and moderate tightness of the upper trapezius.  The Veteran's service treatment records show that he sought treatment for other ailments toward the end of service period but did not complain of ongoing shoulder pain. 

VA treatment records dated from March 1978 to May 2000 show no complaints referable to the left shoulder.

At his hearing, the Veteran noted the in-service left shoulder injury when he fell down an embankment.  He said that it never fully resolved and continued to be symptomatic.  When asked whether he complained about the shoulder disability when getting out of service he responded that "I complained about a lot of things, but once again I was never heard."  He believed he reported shoulder disability on the report of medical history for separation.  He reported VA treatment after service, but could not recall if he was treated for the shoulder disability.

The Veteran's spouse reported that she had been aware of his shoulder problem since they had first met in 1985 (at a VA examination in 2015, she reported that she had known the Veteran since she was 8 years old).

In an August 2015 VA examination report, the examiner opined that the Veteran's left shoulder disability was less likely than not incurred in, or caused by, an in-service injury, event or illness.  The examiner reasoned that:
	
	There is no evidence of a chronic condition during service. The
Veteran has a diagnosis of arthritis of the left shoulder and a cervical radiculopathy/nerve root impingement was diagnosed by local MRI around 2007 that may contribute to left upper extremity pain and paresthesia. Electrodiagnostics completed December 2011 were unremarkable for a radiculopathy, impingement or thoracic outlet syndrome or other medical diagnosis to explain the Veteran's various complaints.  The Examiner acknowledges that the Veteran is competent to report his symptoms and history of weakness and paresthesia of the left upper extremity.  However, the history has not always been consistent with physical exam findings and diagnostic testing.  The etiology of the Veteran's left upper extremity condition is unknown . . .

[Further,] the Examiner finds that available medical records are silent for a left upper extremity condition - of any kind - from the time of separation from military service until at least October 1996 - representing an absence of continuity of symptoms of 19 years.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, may be considered as evidence against the claim.

The examiner's opinion is adequate and highly probative on the question at hand.  The opinion considered an accurate history, was definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the Veteran is competent to report his symptoms, and when they began.  He has been unable specific details of his history, such as when and whether he received post-service treatment; and indicated some lack of certainty as to whether he reported shoulder problems at the time of his separation from service.  The Veteran's spouse reported awareness of the shoulder problem; but only some years after service.  The contemporaneous records show that the Veteran was seen with a number of complaints in the decades immediately following service, but there is no indication in these records that he reported shoulder disability.  Thus, the reports of the Veteran and his spouse are less probative than the VA examiner's opinion. 

In sum the weight of the evidence is against the grant of service connection for a left shoulder disability and reasonable doubt does not arise.  38 U.S.C.A. § 5107(b).


Total Disability Rating Based on Individual Unemployability

The Veteran asserts the he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

Schedular TDIU may be assigned when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

In determining whether an appellant is entitled to a TDIU, the Veteran's non service-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19

As previously stated, the Veteran was granted a100 percent disability rating for PTSD from August 14, 2015.  

Prior to August 14, 2015, the Veteran was service connected for PTSD at 30 percent, migraines at 50 percent, removal semi lunar cartilage left knee with instability at 10 percent, left knee strain and degenerative arthritis with limitation of extension of the leg (knee) at 10 percent, right knee strain and degenerative arthritis with limitation of flexion of the leg (knee) at 10 percent, and surgical scar, left lower extremity at 0 percent.  The Veteran's combined disability rating was 80 percent, as of June 12, 2006; the ratings satisfied the schedular TDIU requirements as of that date.  The Board must determine whether the Veteran is, in fact, unemployable due to his service-connected disabilities.

At the August 2015 examination, it was reported that the Veteran had an associate's degree in computer aided drafting; a bachelor's degree in male studies and sociology; and a master's degree in clinical mental health counseling.  He was an aircraft mechanic in service.  He reported a very difficult time obtaining and retaining jobs after service and jobs would not usually last more than 5 months.  He drove trucks and worked in construction.  He had large gaps in his memory about his occupational history.  He subsequently worked as an engineer, temporary worker and in shipping and packaging and manufacturing.  He then had a massive "mental health breakdown," and was not longer able to work.  He had last worked in 2001 and received Social Security disability beginning in 2002.

Records from the Social Security Administration confirm that the Veteran was awarded disability benefits in December 2003, based on an affective disorder with the disability found to have begun in April 2002.

The Veteran reports that his service-connected bilateral knee disability impacted his ability to work causing difficulty standing or walking for long periods of time and difficulty ascending stairs, getting in and out of vehicles, kneeling, bending, and twisting. See November 2014 VA Examination.  The Veteran further reports that as a result of his service-connected migraines, he has chronic daily headaches that interfere with daily life.  He states that he has migraine headaches 1-2 times per week lasting typically one day but can carry over to two days.  The Veteran states that when he has a migraine he cannot drive, is unable to concentrate or focus.  He requires a dark, quiet room until the headache subsides.  The Veteran states he has difficulty sleeping with chronic daily headaches due to pain.  Id.    

An August 2015 VA examiner opined that the Veteran's service connected headaches and bilateral knee conditions did not impose significant functional impairment to preclude the Veteran from securing and maintain all forms of gainful sedentary employment.  "While the Veteran's service-connected knee condition at this time may result in discomfort when lifting heavy objects, performing strenuous tasks or weight bearing for prolonged periods, it does not preclude him from light duty, such as sitting at a desk, answering the telephone or performing other light office type work . . . The Veteran's headaches may impair focus and concentration at times but have not been deemed to be incapacitating and documentation shows that the headaches respond to treatment."

The functional impairment caused by the Veteran's service-connected PTSD was not considered.  

The Veteran has consistently reported that he has been unable to hold a job as a result of his mental health symptoms.  He reports that he would not last in a job more than five months due to paranoia, behavioral issues, not feeling safe, and inappropriate response.  Since separation, the Veteran has held multiple jobs for brief periods of time.  

While the Veteran has multiple mental health diagnoses including PTSD, dissociative identity disorder, and psychotic disorder NOS, he is only service connected for PTSD.  In an August 2015 mental health evaluation, a VA examiner opined that the Veteran has total occupation and social impairment due to his psychiatric disabilities.  The examiner reports that it is not possible to differentiate between which symptoms are attributable to each mental health diagnosis without mere conjecture because the symptoms overlap.

The record evidence has consistently shown that the Veteran has multiple mental health diagnoses that impact his ability to work. Because it is not possible to differentiate what portion of occupational and social impairment is caused by each mental disorder, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD prior to August 14, 2015.  The Board has not set an effective date for the beginning of the TDIU, so as not to deny the Veteran the right to submit argument and evidence on this question when the agency of original jurisdiction sets an effective date.  It does appear; however, that the service connected psychiatric disability has rendered the Veteran unemployable since the effective date of service connection in 2006.

Thus, entitlement to individual unemployability prior to August 14, 2015 is warranted.

The Veteran has remained unemployable by reason of PTSD; but because he was receiving a 100 percent rating for that disability, a TDIU could not be awarded on the basis of the same disability.  Bradley; Buie.  While other service connected disabilities interfered with employment, the evidence does not show that these disabilities rendered the Veteran unemployable.  A TDIU is not warranted for the period beginning August 14, 2015.


ORDER

Entitlement to service connection for a left shoulder disability is denied.  

Entitlement to TDIU prior to August 14, 2015 is granted.

Entitlement to TDIU for the period beginning August 14, 2015, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


